Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 31, 2022

                                      No. 04-22-00471-CV

                      INT OF N.N.M, J.J.C., JR. AKA J.J.S-M., children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00916
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
        On August 1, 2022, appellant filed a notice of appeal stating her intent to appeal an
“order of termination or conservatorship . . . signed on July 27, 2022 by the Honorable Associate
Judge Kimberly Burley.” The clerk’s record was filed on August 11, 2022. The clerk’s record
does not contain an order terminating appellant’s parental rights. See In re L.H., No. 04-13-
00174-CV, 2013 WL 3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (noting
judge’s notes do not constitute a final order) (mem. op.). In response to this court’s inquiry, the
trial court clerk stated there is no signed order. “[A]n appeal may be prosecuted only from a
final judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because
it appears no final order has been entered in the underlying case, appellant is ORDERED to show
cause in writing no later than September 12, 2022 why this appeal should not be dismissed for
lack of jurisdiction. All other appellate deadlines are held in abeyance pending further order of
this court.


       It is so ORDERED on this 31st day of August, 2022.

                                                                        PER CURIAM



       ATTESTED TO: _______________________________
                    MICHAEL A. CRUZ, Clerk of Court